32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Roger BOWLING, Plaintiff Appellant,v.TAZEWELL COUNTY SHERIFF'S DEPARTMENT;  Sheriff;  LindaMcGuire, Defendants Appellees.
No. 94-6290.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 8, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-93-133).
William Roger Bowling, appellant Pro se.
Michael Alan Bishop, Bristol, VA, for appellees.
W.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from district court's order entering judgment on the jury verdict in favor of Defendants in his 42 U.S.C. Sec. 1983 (1988) action.  We affirm.


2
The record does not contain a transcript of the jury trial.  Appellant has been granted in forma pauperis status;  thus, the government may provide a transcript at its expense if it is determined that the appeal presents a "substantial question."  28 U.S.C.A. Sec. 753(f) (West 1993).  Appellant bears the burden of demonstrating substantiality.   See Maloney v. E.I. DuPont de Nemours & Co., 396 F.2d 939 (D.C.Cir.1967), cert. denied, 396 U.S. 1030 (1970).


3
Upon consideration of the arguments raised by Appellant and the record presently before the Court, we are unable to find that Appellant has presented a substantial question warranting the preparation of a transcript at government expense.  We are also unable to find any reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bowling v. Tazewell County Sheriff's Dep't, No. CA-93-133 (W.D.Va. Mar. 9, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED